Citation Nr: 1724695	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  14-18 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for bilateral hearing loss, to include whether the reduction of the evaluation from 70 percent to 50 percent, effective October 1, 2012, was proper.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel
INTRODUCTION

The Veteran served on active duty from August 1958 to February 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In March 2017, the Veteran and his daughter testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the evidentiary record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

A claim stemming from a rating reduction action is a claim for restoration of the prior rating and, typically, does not contemplate a claim for an increased rating.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 279-80 (1992).  However, in this case, the July 2012 rating decision was issued subsequent to the Veteran's January 2011 claim for entitlement to a total disability rating based on individual unemployability (TDIU) due to his service-connected disabilities.  The RO clearly interpreted the Veteran's January 2011 claim as including claims of entitlement to an increased disability rating for the Veteran's bilateral hearing loss.  See April 2014 statement of the case; March 2011 Veterans Claims Assistance Act notice letter.  Therefore, the Veteran's appeal from the rating action has brought before the Board the issue of the propriety of the rating reduction, as well as the claim for an increased rating for bilateral hearing loss.

Since the issuance of the April 2014 statement of the case, the Veteran submitted a March 2017 VA audiology note and testing results and a March 2017 private audiological testing record.  In April 2017, the Veteran submitted a signed waiver of consideration of such evidence by the Agency of Original Jurisdiction (AOJ).

As will be discussed in more detail below, the Board finds the reduction of the Veteran's disability rating for his bilateral hearing loss was improper.  However, further development is required regarding the issue of entitlement to a disability rating in excess of 70 percent for bilateral hearing loss, and therefore that issue is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a July 2010 rating decision, the RO assigned a disability rating of 70 percent for bilateral hearing loss, effective February 25, 2010.

2.  In a January 2012 rating decision, the RO proposed to reduce the Veteran's rating for bilateral hearing loss to 50 percent disabling, effective October 1, 2012.  No response from the Veteran to the January 2012 notice letter and proposed rating decision was received by VA.

3.  In a July 2012 rating decision, the RO reduced the Veteran's rating for bilateral hearing loss to 50 percent disabling, effective October 1, 2012.  At the time of the reduction, the 70 percent rating for bilateral hearing loss had been in effect for less than five years, and resulted in a decreased combined disability rating.

4.  At the time of the July 2012 rating decision, improvement in the Veteran's bilateral hearing loss under the ordinary conditions of life had not been demonstrated.


CONCLUSION OF LAW

The reduction of the rating for bilateral hearing loss from 70 percent to 50 percent, effective October 1, 2012, was improper, and restoration of the 70 percent disability rating is warranted.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.105, 4.1, 4.85, Diagnostic Code 6100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991). 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155.  When a veteran's disability rating is reduced by a RO without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10.  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the veteran's disability.  Schafrath, 1 Vet. App. at 594.  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344.  The provisions of 38 C.F.R. § 3.344(c), however, specify that the provisions of 38 C.F.R. § 3.344(a) and (b) are only applicable for ratings which have continued for long periods at the same level (five years or more).  They do not apply to disabilities which have not become stabilized and are likely to improve.

Further, under the provisions of 38 C.F.R. § 3.105, when a reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The veteran must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  Additionally, a veteran must be given notice that he has (1) 60 days to present additional evidence to show that compensation payments should be continued at the present level, and (2) 30 days to request a predetermination hearing.  38 C.F.R. § 3.105(e), (i).

Here, in a July 2010 rating decision the RO assigned a disability rating of 70 percent for bilateral hearing loss, effective February 25, 2010.

In a January 2012 proposed rating decision, the Veteran was informed of a proposed reduction of the disability rating for the bilateral hearing loss from 70 percent to 50 percent.  He was notified of the material facts and reasons for the proposed reduction, and the January 2012 letter accompanying the rating decision notified the Veteran he was afforded 60 days to respond, and he had 30 days to request a predetermination hearing.  No response to the January 2012 letter and proposed rating decision was received by VA.  Accordingly, the Board finds the notification requirements of 38 C.F.R. § 3.105 were met.

In a July 2012 rating decision, the RO reduced the Veteran's rating for bilateral hearing loss to 50 percent disabling, effective October 1, 2012.  Accordingly, the greater protections set forth in 38 C.F.R. § 3.344 do not apply in this case because the 70 percent disability rating for bilateral hearing loss was not in effect for five or more years at the time of the reduction effective October 2012.

Therefore, the issue before the Board is whether the Veteran's bilateral hearing loss improved as of the July 2012 rating decision.  The Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  In addition, it must be determined that an improvement in a disability had actually occurred; and that such improvement actually reflected an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See 38 C.F.R. §§ 4.1, 4.2, 4.13; see also Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  The Board must consider the entire medical history and apply the preponderance of the evidence standard in its determination.  Schafrath, supra; Brown, supra.

After reviewing the evidence of record, the Board finds that there is competent and credible evidence that the Veteran's bilateral hearing loss had not improved at the time of the July 2012 rating decision.  The Board is mindful that, in reducing the disability rating from 70 percent to 50 percent, the RO considered the results of the Veteran's April 2011 QTC examination, which tended to show that the Veteran's service-connected bilateral hearing loss did not meet the criteria for a 70 percent disability rating.  Crucially, however, the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.  After considering the Veteran's entire medical history, a preponderance of the evidence does not show a material improvement in the service-connected bilateral hearing loss.

Upon an April 2010 QTC contract examination, the Veteran described symptoms of decreased hearing and difficulty understanding speech, especially in noisy environments.  The Veteran also reported decreased ability communicating in all environments, decreased ability communicating with the telephone, decreased quality of relationships with family and friends due to difficulty hearing and understanding speech, and decreased safety due to hearing loss.  Upon the April 2010 audiological examination, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
60
75
75
85
LEFT
55
70
90
105

The speech recognition scores on the Maryland CNC word list were 52 percent for the right ear, and 30 percent for the left ear.  The April 2010 QTC examiner diagnosed sloping to severe sensorineural hearing loss (SNHL) of the right ear, and moderate sloping to profound SNHL of the left ear.

Upon a March 2011 VA audiology consultation, the audiologist stated the Hearing Handicap Inventory for the Elderly-Screening Version (HHIES) is a valid and reliable measure of the self-perceived psycho-social impact of hearing problems on a patient's life.  The audiologist stated the Veteran's score of 40 was consistent with a severe subjective hearing handicap, and consistent with the Veteran's assessment results upon examination.  The March 2011 puretone threshold results are not currently associated with the evidentiary record, and the consultation note indicates speech recognition testing did not use the Maryland CNC word list.  However, the VA audiologist diagnosed SNHL of the right ear sloping to moderately severe, and SNHL of the left ear sloping to profound loss.

An Atlanta VA Audiology Clinic Case History Form completed by the Veteran in April 2011 includes the Veteran's reports regarding communication problems.  The Veteran indicated that when he does not wear hearing aids, his hearing problems cause him: to feel embarrassed when meeting new people; to feel frustrated when talking to a member of his family; difficulty when visiting friends, relatives, or neighbors; to attend religious services less often than he would like; to have arguments with family members; difficulty when listening to television or radio; and difficulty when in a restaurant with relatives or friends.  The Veteran further reported he has difficulty when someone speaks in a whisper, that he feels handicapped by a hearing problem, and that he feels that his difficulty with his hearing hampers his personal or social life.  In an April 2011 statement, the Veteran noted his recent hearing testing at the Atlanta VA Medical Center (VAMC), and stated he was told he could not understand words and could not communicate well with others.

Upon the April 2011 QTC contract examination, the Veteran reported it was hard to understand words and hard to hear, and the examiner noted an overall functional impairment of not being able to understand speech.  Puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
70
70
90
LEFT
50
70
85
105

The speech recognition scores on the Maryland CNC word list were 78 percent for the right ear, and 34 percent for the left ear.  The April 2011 QTC examiner diagnosed severe SNHL in both ears.  The examiner reported the functional loss from the Veteran's hearing loss included difficulties hearing and understanding speech, especially when noise is present; loss of ability to understand hearing over the telephone; loss of ability to hear alarming signals; and difficulties localizing sounds, which she stated is a safety hazard.  The examiner further stated the effects of the Veteran's hearing loss on his usual occupation and daily activities were difficulties hearing on the telephone, difficulties hearing and understanding speech, and difficulties hearing alarming signals.

In May 2011, the Veteran was fitted with hearing aids at the Atlanta VAMC.  The Veteran's desired outcomes of the hearing aid fitting were reported as he hoped to be able to understand his wife's voice, he wanted to be able to hear the television at a normal volume for others, he wanted to be able to hear the birds outside, and he wanted to be able to hear his grandchildren and great-grandchildren.  It was noted that the examining VA audiologist had previously determined that the Veteran's new hearing aids would be insufficient for meeting his communication needs in difficult situations.

In the August 2012 notice of disagreement, the Veteran reported that the examiner to which he had been sent said she did not know why the Veteran was sent to be tested again because his hearing will never get any better, and she apologized for the pain the Veteran experienced while testing.  The Veteran reported he seldom wore his hearing aids because they were irritating, and that even when wearing his hearing aids he still could not understand what people were saying, and he could not tell from where the sound was coming.  In a June 2013 statement the Veteran reported his hearing was so bad he could not understand anything, and that both a VA and a private audiologist had told him his hearing would never get better.

Upon a July 2013 VA audiology visit, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
60
75
75
80
LEFT
65
75
90
105+

The speech recognition scores on the Maryland CNC word list were 54 percent for the right ear, and 48 percent for the left ear.  The VA audiologist stated the test results indicated bilateral severe SNHL, and noted the findings were minimally different from those obtained upon the March 2011 VA audiology consultation.  In a July 2013 statement, the Veteran reported that the VA audiologist told him his hearing was not better.  See also May 2014 Veteran statement.

A September 2013 VA audiology note includes the audiologist's report that the Veteran was advised about his poor word recognition abilities and advised that given this he may have difficulty understanding what is said to him even with the use of his hearing aids.  Good communication strategies were discussed.

On the May 2014 substantive appeal, the Veteran reported he could not hear anything much, he did not understand words, and he could not carry on a conversation which caused a lot of arguments.

The Veteran's hearing was tested again upon a March 2017 VA audiology visit, as the Veteran reported a decrease in hearing and understanding and requested new hearing aids.  The puretone threshold results are not currently associated with the evidentiary record, and the treatment note indicates speech recognition testing did not use the Maryland CNC word list.  However, the March 2017 VA audiologist reported the Veteran's SNHL of the right ear is a mild loss at 250 Hertz sloping to a profound loss at 4000 and 8000 Hertz.  The Veteran's SNHL of the left ear was reported as a mild loss at 250 to 750 Hertz, sloping to a profound loss at 3000 to 8000 Hertz.  The audiologist further noted the Veteran's speech discrimination is poor in both ears, and his prognosis is poor.

Upon March 2017 private audiology testing conducted by audiologist R.T., puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
75
85
85
90
LEFT
70
85
105
120

The record does not indicate which word list was used for speech recognition testing. 

Upon the March 2017 Travel Board hearing, the Veteran testified that his hearing has absolutely not gotten better.  The Veteran reported he cannot understand words and cannot carry on a conversation with anyone.  The Veteran reported his hearing aids are very irritating, and again reported that the July 2013 VA audiologist told him his hearing will never get better, only worse.  The Veteran reported that within the last few years his hearing has gotten really worse and he cannot hear at all now.  The Veteran's daughter testified the Veteran cannot hear or understand a speaker unless they are looking him directly in the face and speaking very loudly.  She also stated the Veteran's hearing loss has gotten worse in the last several years, and that the Veteran's speech has slowed down and he sometimes stutters.

Accordingly, when considering the April 2011 QTC examination findings in conjunction with the previous April 2010 QTC examination findings, the July 2013 VA audiology testing results, and the March 2017 private testing results, as well as the statements of the Veteran and his daughter of record regarding the effects of his bilateral hearing loss on the ordinary conditions of his daily life, the Veteran's overall disability picture remained essentially unchanged.  Although the Veteran's speech recognition scores on the Maryland CNC word list varied, no medical professional has indicated that this variation reflected an actual improvement in the Veteran's hearing loss and speech recognition capabilities.  Instead, the Veteran has provided competent testimony that audiologists have told him his hearing loss has not improved and in fact will only get worse.  Further, the totality of the evidence indicates continuing poor speech recognition in both ears with a poor prognosis.  See, e.g., March 2017 VA audiology note; September 2013 VA audiology note.  As VA has failed to meet its burden to demonstrate actual improvement of the Veteran's bilateral hearing loss resulting in an improvement in his ability to function under the ordinary conditions of life and work, the restoration of a 70 percent disability rating is warranted.


ORDER

A 70 percent disability rating for service-connected bilateral hearing loss is restored, effective October 1, 2012.


REMAND

As noted above, the puretone threshold results from the March 2011 and March 2017 VA audiology visits are not currently of record.  On remand, the AOJ should obtain all outstanding VA treatment records, to include all audiogram results.  Further, the Veteran has submitted March 2017 testing results from a private audiologist.  On remand, the AOJ should ask the Veteran to identify all relevant private testing and/or treatment, and undertake appropriate development to obtain any outstanding private treatment records.

As discussed above, both the Veteran and his daughter have testified that the Veteran's hearing loss has worsened in the last few years.  Testing results from the March 2017 VA audiology visit and the March 2017 private audiology testing are inadequate for rating purposes, as they do not include speech recognition testing using the Maryland CNC word list.  See 38 C.F.R. § 4.85.  The March 2017 VA audiology note does indicate the Veteran's speech recognition scores on the NU6 word list were as low as 28 percent in the right ear and 24 percent in the left ear.  Further, the puretone threshold results from the March 2017 private testing appear worse than those upon the July 2013 VA audiological testing.  Where a veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2015); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity and manifestations of his service-connected bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should ask the Veteran to identify all private testing and/or treatment related to his hearing loss.  The AOJ should undertake appropriate development to obtain all outstanding treatment records pertinent to the Veteran's claim, to include from audiologist R.T.  When contacting the Veteran to obtain any necessary release, the AOJ should provide the full name of this provider as identified in the March 2017 audiometry report to aid him in identifying these records.

The Veteran's assistance should be requested as needed.  All obtained records should be associated with the evidentiary record.

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, the AOJ should make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2. The AOJ should obtain all outstanding VA treatment records, to include audiometric testing results from the Atlanta VAMC in March 2011 and March 2017, and all records from the Atlanta VAMC from September 2013 to the present, to include any audiometric testing results.  All obtained records should be associated with the evidentiary record.

3. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, arrange for the Veteran to undergo a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  Any tests and studies deemed necessary by the examiner should be conducted, to include the Maryland CNC speech discrimination test.  All findings should be reported in detail.  The examiner must also fully describe the functional effects of the Veteran's hearing loss.

4. After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


